Title: [Diary entry: 8 November 1785]
From: Washington, George
To: 

Tuesday 8th. Thermometer at 60 in the Morning—66 at Noon and 66 at Night. A very heavy fog (with little or no wind) until near Noon—when it dispelled; became clear, warm & pleasant. Rid to Dogue run & Muddy hole Plantations—the first preparing Ground, & sowing Timothy Seed. Began to replace the dead trees in my shrubberies. Doctr. Craik first, and a Captn. Lewis Littlepage afterwards, came here to Dinner; the first went away after it—the other stayed all Night. This Captn. Littlepage has been Aid de Camp to the Duke de Crillon—was at the Sieges of Fort St. Phillip (on the Island of Minorca) and Gibralter; and is an extraordinary character. In the Evening Doctr. Griffith came, & stayed all Night.